Citation Nr: 0806955	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran indicated on his substantive appeal, received in 
September 2005, that he did not want a Board hearing, 
however, subsequently, in a statement on a VA Form 9 received 
in October 2005, the veteran requested a Board hearing in 
Washington, District of Columbia.  The Board wrote to the 
veteran to clarify his intentions in regard to a hearing in 
January 2008 and the veteran was given 30 days to respond to 
the letter.  The veteran responded in January 2008 indicating 
that he did not wish to appear at a hearing before the Board.  
Accordingly, the Board finds that any request for a Board 
hearing has been withdrawn and will proceed to conduct its 
appellate review based on the evidence of record.  38 C.F.R. 
§ 20.704(d) (2007).

The veteran was issued a statement of the case on the issues 
of entitlement to service connection for PTSD and entitlement 
to service connection for hepatitis C on August 11, 2005.  
The veteran filed a substantive appeal in September 2005 and 
indicated that he wished to appeal only the issue of 
entitlement to service connection for PTSD.  In a subsequent 
statement of the veteran on a VA Form 9 received on October 
21, 2005, the veteran checked the box indicating that he 
wished to appeal all of the issues listed in the Statement of 
the Case, both entitlement to service connection for PTSD and 
entitlement to service connection for hepatitis C.  The 
veteran, however, only provided argument on the issue of 
PTSD.  The veteran's accredited representative did not raise 
the issue of entitlement to service connection for hepatitis 
C in either his statement of representative in lieu of VA 
Form 646 or his informal hearing brief.  As the veteran did 
not file a timely substantive appeal on the issue of 
entitlement to service connection for hepatitis C, the issue 
is not before the Board on appeal.  See 38 C.F.R. § 20.302(b) 
(2007).

The issues of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in July 2003.  The veteran was notified of this 
decision and of his appellate rights that same month, but did 
not file an appeal.

2.  The evidence received subsequent to the July 2003 RO 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The July 2003 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2002).

2.  The evidence received since the July 2003 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen Claim of Entitlement to Service 
Connection

In a July 2003 rating decision, the RO denied service 
connection for PTSD because the evidence did not reveal a 
verifiable stressor.

The evidence of record at the time of the July 2003 rating 
decision included the available service medical records, VA 
treatment records dated April 2003, and a statement submitted 
by the veteran received April 2003.

Because the appellant never filed an appeal of the July 2003 
rating decision, it became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the July 2003 rating decision, the veteran was 
afforded a VA Compensation and Pension (C&P) PTSD examination 
in May 2004 and the veteran submitted a statement of his own 
and one from his wife dated June 2003.  Neither the VA C&P 
examination, the veteran's statement in support of claim, nor 
the statement of the wife provided further information with 
which the veteran's PTSD stressors could be confirmed.  
Therefore, the Board finds that while new this evidence is 
not material under the provisions of 38 C.F.R. § 3.156(b) 
because it does not raise a reasonable possibility of 
substantiating the claim as it does not address the rationale 
for the prior denial.

In January 2004 an application to reopen the veteran's claim 
of entitlement to service connection for PTSD was received.  
Subsequent to the July 2003 rating decision, VA outpatient 
treatment records dated November 1996 to March 2007, 
statements of the veteran dated December 2005 and January 
2006, a statement of the veteran's wife dated August 2004, 
and a statement of the veteran providing more detail 
regarding his stressors dated March 2007 have been associated 
with the claims folder.  The veteran was afforded a VA 
Compensation and Pension (C & P) examination regarding PTSD 
in May 2004.  The veteran's detailed stressor statement dated 
March 2007 and the details provided in the veteran's 
statements dated December 2005 and January 2006 provide 
information for which attempts of verification can be 
undertaken.  In light of the basis for the RO's July 2003 
determination, denying the appellant's claim for service 
connection for PTSD, this evidence raises a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is "new and material" under the provisions of 38 C.F.R. § 
3.156(a).  Accordingly, the claim is reopened.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting the 
veteran's application to reopen the claim for entitlement to 
service connection for PTSD sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been received; the claim reopened.


REMAND

The veteran contends that PTSD was incurred due to combat 
experiences in the Republic of Vietnam.

VA has a duty to assist veterans in developing their claims 
and the duty to assist extends to obtaining relevant medical 
records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2007).

The record reflects that the veteran was diagnosed with PTSD 
in April 2003 and has had ongoing treatment at the VA since 
that time.  The diagnosis of PTSD has been confirmed on 
multiple occasions including in May 2004, May 2005, January 
2006, and July 2006 and is based upon the veteran's report of 
his combat experiences.  The veteran's statements and VA 
physician statements indicate that the diagnosis of PTSD is 
based upon the veteran's reported in-service stressors.

The record, however, is currently incomplete as development 
to verify the veteran's stressors, including his 
participation in combat, has not been accomplished.  His 
military occupational specialty as indicated in the DA Form 
20 as automobile repairman does not necessarily support 
combat experience.  The veteran's statement dated March 2007 
provides new, more detailed information regarding the claimed 
stressors.  The veteran indicated that he was involved in an 
ambush patrol on December 21, 1968 at Camp Radcliff An Khe 
during which three Vietcong soldiers were killed.  The 
veteran stated that during March 1969, while stationed with E 
Troop, 17th Cavalry he was assigned to the first platoon as a 
mechanic and driver.  He indicated that in this capacity he 
was involved in combat with the enemy during a road patrol.  
The veteran reported that on March 28, 1969 he was involved 
in the defense of a bridge head on HW QL 1 and that his unit 
received sniper fire.  He stated that due to shortages in 
personnel Troop E, 17th Cavalry was used for road patrols and 
bridge defense at night.  The veteran indicated that between 
January and April 1969 LZ English, the base where he was 
stationed, was mortared repeatedly and that the bunker where 
he sought shelter was hit.  The veteran reported that in May 
1969 his platoon escorted the insertion of A Company 1/503d 
Airborne E Troop while under attack and that he held a 
soldier as he died during the maneuver.  The veteran 
indicated that he engaged the enemy on May 11, 1969 while on 
night defense of LP 4.  There is no indication in the claims 
folder that U.S. Army and Joint Services Records Research 
Center (JSRRC) has been contacted to verify the veteran's 
participation in combat and other reported stressors.

Without verification regarding the claimed stressors and 
copies of the unit's histories the Board cannot determine 
whether the veteran was in combat or exposed otherwise to the 
claimed stressors.  Accordingly, the Board must remand the 
claim to attempt to verify the claimed stressors and should 
request the veteran's unit histories for Troop E, 17th 
Cavalry, 173d Airborne Brigade, the 557th LEM Company, and 
the 557th Light Maintenance Company should be requested.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this grant of benefits, with 
the exception of the final decision of the Administrative Law 
Judge, have not been associated with the claims folder and 
the record contains no indication that any attempt was made 
to obtain the veteran's complete Social Security 
Administration (SSA) record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This appeal must be remanded to obtain the veteran's 
complete SSA record.

Finally, the Board observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The RO should provide this notice on 
remand.

Accordingly, the case is REMANDED for the following:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  
The RO should also inform the veteran 
that he may submit alternative sources of 
evidence of his stressors, i.e.: buddy 
statements, etc., in support of his 
claim.

3.  The RO should prepare a request to U. 
S. Army and Joint Services Records 
Research Center (JSRRC) (formerly Center 
for Unit Records Research (CURR)) and 
forward copies of the veteran's stressor 
statement (March 2007), together with his 
DA Form 20, DD 214, and unit designations 
to the JSRRC in an attempt to verify the 
claimed stressors.  The veteran's unit 
histories of Troop E, 17th Cavalry, 173d 
Airborne Brigade from December 21, 1968 
to October 24, 1969, the 557th LEM 
Company from October 24, 1969 to October 
31, 1969, and the 557th Light Maintenance 
Company from October 31, 1969 to April 
21, 1970 should be requested.

4.  Make a determination as to whether 
the veteran engaged in combat with the 
enemy.  Also make a determination as to 
whether there is credible supporting 
evidence that claimed non-combat 
stressors occurred.

5.  Following the above, if combat or 
other stressor(s) are verified, the 
veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examiner must be 
informed as to which stressor or 
stressors have been verified with respect 
to the claim for service connection for 
PTSD.  The examination report should 
include a detailed account of all 
psychiatric pathology found to be 
present.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
if the verified stressor(s) were 
sufficient to cause the PTSD.  Any 
psychological testing which the examiner 
feels would be helpful should to be 
accomplished.  The rationale for all 
opinions provided should be set forth in 
the examination report.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


